Citation Nr: 9921782	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability with traumatic arthritis, currently evaluated as 
20 percent disabling.  

2.  Entitlement to a rating greater than 20 percent for 
reflex sympathetic dystrophy, left lower extremity.  

3.  Entitlement to a rating greater that 10 percent for scars 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 1996, the Board denied the veteran's claim for an 
increased evaluation for his service-connected left knee 
disability beyond 20 percent.  The veteran appealed the 
decision to The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court"), and in 
June 1997, the Court granted a joint motion for remand and 
vacated the Board's June 1996 decision.  The case was 
remanded for further development.  Specifically, the Board 
was requested to consider separate disability evaluations for 
traumatic arthritis, sensory nerve damage, muscle atrophy of 
the left thigh or calf and mild reflex sympathetic dystrophy 
of the left lower extremity, consistent with the holding in 
Esteban v. Brown, 6 Vet.App. 259 (1994).  

In March 1998, the Board remanded the veteran's claim to the 
RO for additional development.  At that time, the veteran's 
service connected left knee disability was characterized as 
post-operative chondromalacia of the left knee and rated as 
20 percent disabling under Diagnostic Code 5257.  While the 
claim was in remand status, his disability was 
recharacterized as postoperative meniscectomy, left knee with 
chondromalacia and traumatic arthritis, and the 20 percent 
rating was continued under Diagnostic Code 5258.  The RO 
decided that a separate rating for arthritis was not 
warranted.  In addition, the RO granted a separate rating for 
scars of the left knee, and assigned a 10 percent evaluation, 
noting that the veteran had painful and tender scars.  The RO 
also granted service connection for reflex sympathetic 
dystrophy (RSD) of the left lower extremity, assigned a 20 
percent evaluation, and indicated that the problems of pain, 
antalgic gait, diminished sensation, swelling, quadriceps 
atrophy and temperature changes were encompassed in the 20 
percent rating which compensates for moderate impairment.  
The veteran was informed of these actions in January 1999.  
The case has been returned to the Board.  Thus the Board 
construes the issues before it to include entitlement to an 
increased evaluation for a left knee disability as well as 
evaluation of the newly initiated service-connected 
disabilities of scars and RSD. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left knee disability is manifested by 
complaints of pain, weakness, swelling, stiffness, give way, 
locking, fatigability, and lack of endurance.  Flexion is to 
90 degrees with pain, and arthritis is confirmed by X-ray 
evidence.  

3.  The veteran's RSD of the left lower extremity is no more 
than moderate.  

4.  The veteran's scars of the left knee are painful and 
tender.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (1998).  

2.  A separate evaluation for arthritis is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

3.  The criteria for an increased evaluation for RSD of the 
left lower extremity have not been met.  38 U.S.C.A, §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.68, 4.124a Diagnostic 
Code 8621 (1998).

4.  The criteria for an increased evaluation for scars of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

As to a higher disability rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  


A.  A Left Knee Disability

Service connection is currently in effect for a left knee 
disability, rated as 20 percent disabling.  The benefit was 
originally granted to the veteran in July 1973, after service 
medical records showed that he injured his left knee in 
service and had several surgeries for excision of the medial 
meniscus.  A 50 percent pre-stabilizing evaluation was 
assigned under Diagnostic Code 5257.  The veteran was 
examined at Hawley Army Hospital in February 1975, and 1/4 inch 
atrophy of the left thigh was noted.  There was no joint line 
tenderness and no instability.  Range of motion was noted to 
be full.  The veteran was examined by VA in September 1975, 
and he complained of pain.  It was noted that the left knee 
was smaller than the right, and there was slight crepitation 
in the knee joint.  Range of motion was reported to be 
normal, as were X-rays.  In October 1975, the RO evaluated 
the veteran's disability as 10 percent disabling.  

In March 1993, the veteran underwent arthroscopic evaluation 
at a VA facility.  Motion of the knee was from 5 to 140 
degrees.  VA outpatient records show that the veteran was 
treated in 1993 for left knee complaints of pain.  In 
addition the veteran submitted lay statements from neighbors 
and family members describing the veteran's symptoms and his 
inability to perform many household tasks.  

In November 1993, the veteran was examined by VA.  It was 
noted that he wore a brace and that he complained of giveway 
and popping in the left knee.  Examination showed that the 
veteran ambulated with an anatalgic gait.  Motion was from 0 
to 130 degrees with a slight amount of increased varus.  
There was 1/4 atrophy of the left thigh.  The examiner noted 
that he could not detect any gross instability.  The 
diagnosis was, residual postop injury left knee with 
traumatic arthritis.  

The veteran underwent a VA neurological examination in 
December 1993.  It was noted that the veteran wore a brace 
and that he complained of swelling and constant pain.  He 
complained of radiating pain upward and downward from the 
knee.  The left thigh was noted to be swollen and range of 
motion of the left knee was from 15 to 120 degrees.  

In December 1993, the veteran appeared at a personal hearing 
and gave testimony in support of his claim.  He discussed his 
symptoms and complaints.  In January 1994, the hearing 
officer increased the veteran's rating to 20 percent.  

On VA examination in November 1998, the veteran reported that 
he experiences pain, weakness, swelling, stiffness give-way, 
locking, fatigability and lack of endurance.  He reported 
having difficulty standing or walking distances, negotiating 
stairs, climbing, squatting and crawling.  It was noted that 
the veteran was employed, working as a truck driver, and that 
he stated that he was able to do his job with medication.  
The examiner reported that the veteran wore a brace and that 
he used a cane at times.  On examination, it was stated that 
the veteran could walk with and without his brace and that 
without the brace he walked with his leg externally rotated 
about 45 degrees.  It was reported that the veteran could 
only partially squat due to pain.  Tenderness and soreness 
were noted through out the left leg; it was noted that pain 
and tenderness around the leg were due to scars.  Motion was 
from 0 to 90 degrees of flexion, with pain.  It was reported 
that there was no effusion or instability.  Atrophy of the 
left calf and thigh was noted, and leg strength was reported 
to be normal.  X-rays showed moderate degenerative arthritic 
changes of the left knee with osteophyte formation.  The 
pertinent diagnosis was, residual post-operative injury to 
the left knee with arthritis.  The examiner concluded that 
the veteran had significant pain as a combination of 
arthritis, surgeries and his reflex sympathetic dystrophy of 
the left leg.  It was stated that there would be times when 
this would impair his ability to function at work and with 
daily activities. 

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261). See 
VAOPGCPREC 23-97.

The appellant's service-connected left knee disability was 
initially rated as 20 percent disabling under Diagnostic Code 
5257, which pertains to "other impairment" of the knee.  
Under Diagnostic Code 5257, the evaluation assigned is 
dependent upon the extent of subluxation or lateral 
instability.  A disability evaluation of 10 percent is 
warranted when there is "slight" recurrent subluxation or 
lateral instability, and an evaluation of 20 percent is 
assigned when the degree is "moderate." A disability 
evaluation of 30 percent is assigned when the degree of 
recurrent subluxation or lateral instability is "severe." 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

While the veteran has subjective complaints of instability, 
the medical evidence of record is negative for indications of 
recurrent subluxation or lateral instability of the left 
knee.  While it is noted that he wears a brace and at times 
uses a cane, no laxity or instability has been noted.  As 
noted above, in February 1975, it was reported that there was 
no instability, and in September 1975 the examiner stated 
that there was no relaxation of the ligaments.  On VA 
evaluation in March 1993, it was stated that there was no 
instability and this was also reported on VA examination in 
November 1993.  On recent VA examination in November 1998, 
the examiner stated that he could not detect any instability.  
There is certainly no evidence that the veteran has what 
could be characterized as "severe" recurrent subluxation or 
lateral instability. 

X-rays taken of the veteran's left knee have evidenced 
degenerative changes. Degenerative arthritis established by 
x-ray findings is to be evaluated according to limitation of 
motion under the appropriate Diagnostic Codes. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1998).

VA must consider other potentially applicable Diagnostic 
Codes in evaluating the veteran's disability.  Diagnostic 
Code 5256 provides ratings of 30, 40, 50, and 60 percent for 
ankylosis of the knee at various degrees.  Diagnostic Code 
5261 provides ratings between 0 percent and 50 percent for 
limitation of extension of the leg, with a 30 percent rating 
assigned for extension limited to 20 degrees, a 40 percent 
rating for extension limited to 30 degrees, and a 50 percent 
rating for extension limited to 45 degrees.  Diagnostic Code 
5262 provides for a rating of 40 percent for impairment of 
the tibia and fibula, nonunion, with loose motion, requiring 
a brace.  A 30 percent rating is assigned under this 
diagnostic code for marked knee or ankle disability, and 
lesser ratings are assigned for less disability. Under 
Diagnostic Code 5263, genu recurvatum, the highest disability 
evaluation is 10 percent.  38 C.F.R. Part 4, Diagnostic Codes 
5256, 5260, 5261, 5262, 5263 (1998).  Code 5256 is not 
applicable since there is no showing that the veteran has 
ankylosis of the knee, and Code 5262 does not apply since 
there is no showing of impairment of the tibia/fibula.  
Consideration under Code 5263 would not benefit the veteran 
since the maximum rating is 10 percent.  

As to Diagnostic Codes 5260 and 5261, range of motion of the 
left knee has been documented as from 0 to 90 degrees.  
Neither extension nor flexion is limited to the degree that a 
compensable evaluation may be assigned under these Codes.  

Under Code 5259, the symptomatic removal of semilunar 
cartilage will result in a 10 percent disability rating, the 
maximum allowable. 38 C.F.R. Part 4, Diagnostic Code 5259 
(1998).  Dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating. 38 C.F.R. Part 4, Diagnostic 
Code 5258 (1998).  

As noted above, the RO recharacterized the veteran's left 
knee disability and a 20 percent evaluation was continued 
under Diagnostic Code 5258.  In order to qualify for an 
increased evaluation under that Code, an extraschedular 
rating must be assigned.  While the veteran has stated that 
his left knee disability has affected his employment, he has 
also indicated on the November 1998 VA examination that he is 
employed as a truck driver and that he is able to do the job 
with medication.  In addition, there is nothing in the record 
to show that the veteran has been hospitalized due to his 
disability frequently, nor are there any other findings to 
show that the schedular criteria is inadequate for rating 
purposes.  The Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards and thus warrant extraschedular 
consideration. 38 C.F.R. § 3.321(b)(1) (1998)  See Bagwell v. 
Brown, 9 Vet.App. 157, 158-59 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  

Also taken into account are the requirements of Deluca v. 
Brown, 8 Vet. App. 202, 204-05 (1995), wherein the Court, in 
essence, stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is 
noted that Diagnostic Code 5258 provides the 20 percent 
evaluation for frequent episodes of locking, pain and 
effusion to the joint.  In this case, the Board finds that 
the maximum 20 percent disability rating adequately 
compensates the veteran for any pain and functional loss 
which may be due to his left knee disability.  It is noted 
that the most recent examination shows no effusion and normal 
leg strength.  

However, Diagnostic Code 5003 provides that, when the 
limitation of a major joint (and the knee is a major joint) 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is to be applied for each major joint 
affected by limitation of motion, if the limitation of motion 
is confirmed by satisfactory evidence of painful motion.  

In a recent General Counsel opinion, (OPGC 23-97) it was 
determined that if a veteran had arthritis under Diagnostic 
Codes 5003 or 5010, and instability of the knee, as well as 
at least a noncompensable limitation of motion under 
Diagnostic Codes 5260 or 5261, a separate 10 percent 
evaluation for arthritis.  In OPGC 09-98, it was determined 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 come into play 
whenever a musculoskeletal diagnostic code involves 
limitation of motion.  It was stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion and another diagnostic code predicated on limitation 
of motion may be applicable (e. g., DC 5003 or 5010) the 
other diagnostic code must be considered.  Painful motion of 
a major joint or a minor joint group caused by degenerative 
arthritis, established by X-ray, warrants a 10 percent 
rating, even in the absence of limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The G.C. opinion discussed Diagnostic Code 5259 and found 
that it did involve limitation of motion.  Diagnostic Code 
5258, which is very closely related, was not discussed.   In 
this case, the veteran's left knee clearly reflected 
limitation of motion (flexion to 90 degrees) during his most 
recent examination for VA purposes, and the examiner also 
noted that the veteran had difficulty in walking, in part, 
due to left knee pain.  In addition pain on flexion was 
documented during the examination, and degenerative arthritis 
was confirmed on X-rays.  Having evidence of painful motion, 
and arthritis, confirmed by X-ray, an additional rating of 10 
percent is appropriate under Diagnostic Code 5003.  

B.  RSD

The veteran's service-connected RSD is evaluated as 20 
percent disabling under Diagnostic Code 8621.  Service 
connection was awarded in January 1999 with the 20 percent 
rating effective from March 4, 1993.  Under DC 8621, a 10 
percent evaluation is warranted for mild incomplete 
neuropathy of the external popliteal (common peroneal) nerve. 
A 20 percent evaluation requires moderate incomplete 
neuropathy, and a 30 percent evaluation requires severe 
incomplete neuropathy.  38 C.F.R. Part 4, Code 8621 (1998).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124(a).  The RO has indicated that the 
20 percent rating encompasses the veteran's lower left leg 
and foot and contemplates the veteran's complaints of pain, 
antalgic gait, diminished sensation, swelling, quadriceps 
atrophy, and temperature changes.  

The record shows complaints of pain, burning and coldness of 
the left lower extremity following debridement of the left 
knee in March 1993.  On VA examination in December 1993, the 
veteran reported that his left foot felt cold and would 
sometimes turn purple.  He had an antalgic gait, and 
complained of pain shooting up and down from the knee.  He 
denied numbness.  RSD was diagnosed.  In January 1999 service 
connection was granted and a 20 percent evaluation was 
assigned.  This was based on a November 1998 VA examination 
report which showed that the veteran reported having flare-
ups which caused pain, increased swelling and more 
sensitivity to the leg.  Examination showed some tenderness 
throughout the leg from the thigh, knee, calf and ankle.  
Tenderness, soreness hypersensitivity to touch and decreased 
sensation around the leg was reported.  There was atrophy of 
the left calf and thigh; peripheral pulses were good; and 
there was normal strength.  

The record does not support a finding that a rating beyond 20 
percent is warranted.  The veteran's foremost complaints 
pertaining to the service-connected disability at issue in 
this appeal are those of swelling sensitivity, burning, and 
coldness in his left foot.  He denied numbness.  Although 
recent VA examination revealed findings showing tenderness 
and soreness of the left leg, peripheral pulses were good and 
strength was normal.  He indicated that he was able to 
perform his job as a truck driver while on medication.  It 
was noted that he could ambulate with or without a brace.  
The examiner's report indicated no findings showing that the 
veteran's neuropathy was more than moderate.  Since there is 
no other medical evidence for consideration, the Board finds 
the criteria for an increased rating beyond 20 percent under 
DC 8621 have not been met.  


C.  Scars of the Left Knee

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulcerations. 38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration. 38 C.F.R. Part 4, Diagnostic Code 
7804 (1998).  

Service connection was granted for scars of the left knee in 
January 1999.  A 10 percent evaluation was assigned, 
effective from March 3, 1993.  The record shows that in March 
1993, the veteran underwent arthroscopic surgery at a VA 
facility.  On VA examination in November 1998 that the 
veteran had pain and tenderness in and around the knee from 
his scars. 

The currently assigned 10 percent rating is the maximum 
assignable schedular evaluation for scars.  Thus the Board 
has also considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b) 
(1998).  There is nothing in the record to show that the 
veteran has been hospitalized due to his scars frequently, 
nor are there any other findings to show that the schedular 
criteria is inadequate for rating purposes.  However, the 
Board has not been presented with such an exceptional or 
unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, as to show that an increased evaluation is 
warranted on an extraschedular basis.  38 C.F.R. § 
3.321(b)(1) (1998)  See Bagwell v. Brown, 9 Vet.App. 157, 
158-59 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

ORDER

An increased evaluation for a left knee disability is denied.  

A separate 10 percent evaluation for arthritis is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

A rating in excess of the currently assigned 20 percent for 
RSD of the left lower extremity is denied.  

A rating in excess of the currently assigned 10 percent for 
scars of the left knee is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

